Citation Nr: 0006748	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a left wrist injury.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971 with additional service in the National Guard 
until April 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision of the 
RO.  

In October 1996, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran suffers from any current disability due to a left 
wrist injury which was incurred in or aggravated by service.  






CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for the residuals of a left wrist 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he suffers from the residuals of an 
injury to his left wrist which he incurred in service.  The 
veteran testified at a hearing at the RO in April 1995, that 
he initially injured his left wrist while playing basketball 
in service.  According to the veteran, he fell on the wrist 
and caused a severe tear of the ligaments which resulted in a 
10 day profile.  His current complaints included pain at 
night and problems with his grip.  He further noted that his 
hand would swell up and that he would have difficulty bending 
his fingers.  

A careful review of the veteran's service medical records 
shows that in April 1968, the veteran suffered a sprain of 
his left wrist.  X-ray studies performed at that time 
revealed no evidence of fracture.  The records also indicate 
that the veteran was placed on a temporary profile 
restricting him from performing any duties requiring the use 
of his left arm for ten days.  The separation examination 
performed in June 1971 noted a history of a fracture of the 
left lower arm in 1958 (prior to service), casted, no 
complications, no sequelae.  The report of an October 1982 
period examination and medical history included a notation to 
the effect that the veteran had sustained fractures of the 
pelvis, sacrum and left ulna in November 1981.  

In September 1997, the veteran was afforded a VA examination 
of his left wrist.  At that time, a history of injury to the 
left wrist while playing basketball was recorded. The veteran 
denied actual pain in the wrist, but stated that he was quite 
concerned that the left thumb did not hyperextend as well as 
it should.  

The examination of the left wrist demonstrated it was normal 
with no evidence of swelling, or physical abnormality 
detected.  There was normal range of motion in terms of 
flexion, extension, abduction and adduction in all directions 
without any sort of pain or limitation.  The left thumb, in 
fact, had normal range of motion in terms of flexion and 
extension; however, it was noted that whereas his right thumb 
could be actively hyperextended at the interphalangeal joint 
by approximately 5 to 10 degrees, the left thumb could only 
passively achieve the same degree of motion.  

The examining VA physician opined that, on the basis of a 
review of the veteran's records and claims file, his left 
wrist appeared quite normal in terms of range of motion 
without any ongoing symptoms of pain or disability.  He 
further explained that, pathophysiologically, it was 
difficult to connect the veteran's restricted left thumb 
hyperextension and any left wrist problem, given the normal 
function of the wrist at this time.  In fact, he noted that 
it was difficult to state whether the veteran had any 
objective disability related to his left hand or wrist in any 
way.  

The veteran has submitted no competent evidence to support 
his lay assertions that he currently suffers from actual 
disability related to a left wrist injury which was incurred 
in or aggravated by service.  Although the veteran asserts 
that he currently suffers from left wrist disability 
attributable to his service, he is not, as a lay person, 
competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu, 
supra.  

Since there is no medical evidence that the veteran is 
presently suffering from the residuals of a left wrist injury 
incurred in or aggravated by service, the first prong of 
Caluza is not satisfied.  It follows that the third prong 
also is not satisfied.  Likewise, the Board notes that, in 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As such, service connection for the residuals of a left wrist 
injury is denied.  

In the absence of medical evidence to show that the veteran 
has any current left wrist disability due to disease or 
injury which was incurred in or aggravated by service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded claim 
of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from the 
residuals of the demonstrated left wrist injury in service.  
By this decision, the Board is informing the veteran of the 
evidence necessary to make his claim as set forth above well 
grounded.  



ORDER

Service connection for the residuals of a left wrist injury 
is denied, as a well-grounded claim has not been presented.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

